             Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         KRISTIN ANDRADE,                               CASE NO. C18-5997 TSZ

11                               Plaintiff,

12                v.                                      ORDER FOR REMOTE CIVIL
                                                          BENCH TRIAL
13         BARRY ANTON, et al.,

14                               Defendants.

15

16         The court orders the following procedures and protocols for a remote trial starting

17   on Monday, November 30, 2020, at 9:00 a.m.
18
           A.     Remote or Virtual Trial Format
19
                  1. The entire trial will take place using the ZoomGov.com platform. The
20
                       parties, counsel, and witnesses will not be physically present in the
21
                       courtroom.
22
                  2.      The public will have access via a link published on the court’s trial
23
                          calendar. Access to the public requires that they not record, via
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 1
             Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 2 of 7




 1                      audio, video or screenshot, or permit any other person to record, via

 2                      audio, video or screenshot, the hearing or any part of it.
 3                3.    The Court will allow the public to participate solely via audio
 4
                        broadcast. No video broadcast will be permitted.
 5
           B.     Preparation
 6
                  1.    Counsel shall review the tutorials located at
 7
                        https://www.youtube.com/playlist?list=PLQQODreSvdKHWF4JsOI
 8
                        Qp8zMJMt9ulM-2 and familiarize themselves with:
 9
                          a.    ZoomGov.com
10

11                        b.    Box.com

12                2.    Parties and counsel are to participate on Tuesday, November 24,

13                      2020, at 10:30 a.m., with the court and its IT representative for a

14                      technology check. The clerk will provide counsel with the Zoom

15                      invitation link.
16                3.    Counsel shall ensure that they and each witness have the hardware,
17
                        software, data bandwidth, and internet access required to testify
18
                        remotely based on the minimum system requirements posted at
19
                        https://www.wawd.uscourts.gov/attorneys/remotehearings. Counsel
20
                        shall also ensure that parties and witnesses have an alternative means
21
                        of communicating with each other outside the ZoomGov.com
22
                        platform (e.g., a cellphone).
23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 2
             Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 3 of 7




 1                4.    Consider steps to establish high-speed internet connection (e.g., if

 2                      possible a hard-wired connection is generally preferable to a wireless
 3                      internet connection). Limit internet usage by others during the
 4
                        hearing as this may impact connection speed for the hearing.
 5
           C.     Record
 6
                  1.    The court will provide a court reporter for the trial. No portion of
 7
                        the hearing shall be recorded or broadcast, in whole or in part, in any
 8
                        fashion by any participant, witness or public observer.
 9
                  2.    The parties and counsel shall not record, via audio, video or
10

11                      screenshot, or permit any other person to record, via audio, video or

12                      screenshot, the hearing or any part of it. The parties and counsel will

13                      ensure that each additional attendee at the hearing for which that

14                      party is responsible also acknowledges and agrees to this prohibition

15                      on recording.
16         D.     Witnesses and Participants
17
                  1.    Before noon on Wednesday, November 25, 2020, counsel shall
18
                        email the courtroom deputy, Gail Glass, at
19
                        Gail_Glass@wawd.uscourts.gov, and provide the following for each
20
                        party, attorney, or witness who will appear remotely:
21
                           a.   Name
22
                           b.   Email address
23

24                         c.   Phone number


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 3
             Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 4 of 7




 1                        d.    Participant status (party, attorney, or witness)

 2                2.    The courtroom deputy will then supply the invitation link for those
 3                      participating. When a participant remotely accesses the trial, the
 4
                        participant will first enter a virtual waiting room. The courtroom
 5
                        deputy will admit participants to the virtual court proceeding from
 6
                        the virtual waiting room.
 7
                  3.    Counsel will be responsible for notifying witnesses when they are
 8
                        expected to report to the virtual waiting room.
 9
           E.     Exhibits
10

11                1.    Exhibits shall be numbered in advance of trial in accordance with the

12                      protocol set forth in the Minute Order setting the trial and related

13                      dates, docket no. 70.

14                2.    All exhibits will be uploaded by counsel to the “Box.com” website

15                      via a link that the courtroom deputy will email to counsel prior to the
16                      trial start date.
17
                  3.    One hard copy will be delivered to the Judge at the U.S. Courthouse
18
                        at 700 Stewart Street, Seattle, WA 98101 on or before November
19
                        20, 2020.
20
                  4.    Each witness testifying shall have a hard copy of any exhibit they
21
                        will be expected to use or examine during the trial.
22
                  5.    The witness will not access the exhibits until instructed by
23

24                      examining counsel.


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 4
                Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 5 of 7




 1                  6.    Counsel shall certify that exhibits uploaded and the exhibits

 2                        produced in hard copy are identical.
 3                  7.    The courtroom deputy will download each exhibit as it is admitted to
 4
                          create the court’s record.
 5
                    8.    Depositions expected to be used for impeachment or trial testimony
 6
                          shall be delivered to the court under seal.
 7
                    9.    The parties must comply with LCR 32 for the use of depositions at
 8
                          the trial, including video depositions.
 9
                    10.   The court shall be notified if a video deposition is to be used as
10

11                        substantive evidence and whether it will be played during the course

12                        of the trial or simply provided to the court in advance of the trial

13                        date for review. If it will be used during trial, counsel shall be

14                        prepared to broadcast the video deposition via ZoomGov.com using

15                        the screen sharing function.
16         F.       Professionalism During the Trial
17
                    1.    Ambient Noise Protocols
18
                           a.      When the court, counsel, or a witness is speaking, please
19
                                   avoid interrupting the speaker.
20
                           b.      Upon admission to the ZoomGov.com platform,
21
                                   participants shall mute their microphones and activate
22
                                   microphones when directed by the court (e.g. a witness shall
23

24                                 activate the microphone when testifying as shall the


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 5
             Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 6 of 7




 1                              examining and defending attorneys during witness

 2                              testimony).
 3                        c.    All participants who are not actively being questioned as a
 4
                                witness, asking questions of a witness, defending a witness,
 5
                                or providing or responding to opening statements, closing
 6
                                arguments, or other arguments, shall maintain their audio on
 7
                                mute to limit potential interruptions. The video hearing host
 8
                                also will have the ability to mute and unmute any
 9
                                participant if needed.
10

11                        d.    Any participants using multiple devices in a single

12                              workspace to access the trial should avoid audio feedback

13                              issues by, e.g., only using the microphone and speakers on

14                              one device at a time, or utilizing headphones.

15                        e.    To the extent possible, remote trial participants should
16                              conduct themselves in the same way they would if they
17
                                were physically present in a courtroom. Remote
18
                                participants should silence electronic devices other than
19
                                devices necessary to remote participation, and generally
20
                                take steps to minimize anything in their remote workspace
21
                                that would distract from the integrity of the proceedings.
22
                                The Court understands that conducting trial from one’s
23

24                              home, for example, presents many challenges. The court


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 6
             Case 3:18-cv-05997-TSZ Document 77 Filed 10/30/20 Page 7 of 7




 1                                asks all remote participants to do their best to maintain

 2                                professionalism in order to conduct a fair and efficient trial.
 3                2.     Objections: When an objection is made, the witness shall stop
 4
                         talking and let the court rule on the objection.
 5
                  3.     Disconnection
 6
                           a.     In the event that the court, a party, counsel, a witness, or
 7
                                  anyone else necessary to the proceedings becomes
 8
                                  disconnected from the remote trial, the trial will stop while
 9
                                  the connection is reestablished.
10

11                         b.     Counsel must ensure that a witness has an alternative means

12                                of communicating with counsel (e.g., a cellphone) in the

13                                event of disconnection.

14                4.     Appropriate Dress: Parties, witnesses, and counsel are to dress in

15                       the same manner as they would in a courtroom.
16                5.     Screen Names: When remotely accessing the trial, remote
17
                         participants should ensure that their screen name indicates their
18
                         actual name.
19
           The clerk is ordered to provide copies of this order to all counsel.
20
           Dated October 30, 2020.
21

22
                                                       A
                                                      Thomas S. Zilly
23                                                    United States District Judge

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 7
